       Case 3:12-cv-02380-MEM Document 212 Filed 09/21/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

BOBBI-JO SMILEY, AMBER                  :
BLOW, and KELSEY TURNER
                                        :
                 Plaintiffs                 CIVIL ACTION NO. 3:12-2380
                                        :
       v.                                        (JUDGE MANNION)
                                        :
E.I. DU PONT DE NEMOURS
AND COMPANY, and ADECCO                 :
USA, INC.
                                        :
                 Defendants

                              MEMORANDUM

      I. INTRODUCTION

      Presently before the court is a motion to intervene filed by Greenblatt,

Pierce, Funt & Flores LLC (hereinafter “GPFF”). (Doc. 192). Based on the

following, GPFF’s motion to intervene shall be DENIED without prejudice to

GPFF’s right to file an independent cause of action.



      II. LEGAL STANDARD

      Federal Rule of Civil Procedure 24(a)(2) provides in pertinent part that

“the court must permit anyone to intervene who . . . claims an interest relating

to the property or transaction that is the subject of the action, and is so

situated that disposing of the action may as a practical matter impair or
      Case 3:12-cv-02380-MEM Document 212 Filed 09/21/20 Page 2 of 4




impede the movant’s ability to protect its interest, unless existing parties

adequately represent that interest.” The United States Court of Appeals for

the Third Circuit has held

      that a non-party is permitted to intervene under Fed.R.Civ.P.
      24(a)(2) only if: “(1) the application for intervention is timely; (2)
      the applicant has a sufficient interest in the litigation; (3) the
      interest may be affected or impaired, as a practical matter by the
      disposition of the action; and (4) the interest is not adequately
      represented by an existing party in the litigation.

Mountain Top Condominium Ass’n v. Dave Stabbert Master Builder, Inc., 72

F.3d 361, 365-66 (3d Cir. 1995) (quoting Harris v. Pernsley, 820 F.2d 592,

596 (3d Cir. 1987).



      III. DISCUSSION

      In September of 2012, GPFF and another law firm entered an

engagement agreement to represent the plaintiffs in this matter. (Doc. 193,

at 2). Under this agreement, the two law firms agreed to evenly split forty

percent “of the total proceeds of any settlement or judgment and attorneys’

fees awarded for their services, together with all costs and expenses.” (Doc.

193, at 2-3). On August 8, 2018, GPFF filed a motion to withdraw as plaintiffs’

counsel (Doc. 159), which was granted on September 4, 2018 (Doc. 164).

Now, as this case is scheduled for a hearing on final settlement approval,



                                      -2-
      Case 3:12-cv-02380-MEM Document 212 Filed 09/21/20 Page 3 of 4




GPFF filed the instant motion to intervene to protect its interest in its

contingency fee.

      GPFF is unable to satisfy all the elements required to intervene herein.

With respect to the second prong of the requirements for intervention, the

Third Circuit has provided some guidance to the courts in determining

whether a sufficient interest has been provided.

      While the precise nature of the interest required to intervene as
      of right has eluded precise and authoritative definition, some
      general guidelines have emerged…. An intervenor’s interest
      must be one that is significantly protectable. This means that the
      interest must be a legal interest as distinguished from interests
      of general and indefinite character. The applicant must
      demonstrate that there is a tangible threat to a legally cognizable
      interest to have the right to intervene. This interest is recognized
      as belonging to or one being owned by the proposed
      intervenors…. In general, a mere economic interest in the
      outcome of litigation is insufficient to support a motion to
      intervene. Thus, the mere fact that a lawsuit may impede a third
      party’s ability to recover in a separate suit ordinarily does not give
      the third party a right to intervene….

Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 220-21 (3d Cir. 2005)

(quoting Mountain Top Condominium Ass’n, 72 F.3d at 366) (internal

citations and brackets omitted).

      Rule 24 states that an intervenor must claim “an interest relating to the

property or transaction that is the subject of the action . . . .” FED. R. CIV.

P. 24(a) (emphasis added). The subject of this case is the defendants’

alleged failure to pay all wages to their employees. GPFF does not claim to

                                      -3-
             Case 3:12-cv-02380-MEM Document 212 Filed 09/21/20 Page 4 of 4




have any interest in the unpaid wage claims; they contend that they are

entitled to attorney’s fees and costs from the proposed settlement between

the parties. GPFF’s demand for attorney’s fees is a collateral dispute based

on a contractual relationship GPFF has with another law firm. Therefore, the

court finds that GPFF does not have a sufficient interest warranting

intervention.

        Based on the foregoing, GPFF’s motion to intervene (Doc. 192) shall

be DENIED without prejudice to GPFF’s right to file an independent cause

of action. An appropriate order shall issue.




                                             s/   Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge


DATE: September 21, 2020
12-2380-01




                                         -4-
